Citation Nr: 1710288	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness in the left hand and fingers, claimed as secondary to a service-connected cervical spine disability. 

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service-connected cervical spine disability. 

3.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a service-connected cervical spine disability. 

4.  Entitlement to service connection for a disability manifested by numbness in the left leg, claimed as secondary to a service-connected cervical spine disability. 

5.  Entitlement to service connection for frostbite of the feet. 

6.  Entitlement to service connection for an abdominal disability, claimed as secondary to a service-connected cervical spine disability. 

7.  Entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to April 1980, with additional service in the Army Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Chicago, Illinois RO is currently handling the appeal.  In April 2015, the Veteran appeared at the RO and testified at hearing that was held before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the file.  

A July 2015 Board decision denied service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, a disability manifested by numbness in the left leg, and frostbite of the feet; the Board also remanded the case to the RO for additional development of the issues of service connection for an abdominal disability and a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities.  The Veteran appealed pro se the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court dismissed the matters pertaining to the abdominal disability and a 10 percent rating under 38 C.F.R. § 3.324, and set aside the Board's July 2015 decision as to the remaining five claims that were denied, remanding those matters to the Board for further adjudication (the decision was implemented by a mandate that the Court issued in July 2016).    

It is noted that since the RO's adjudication of the claim pertaining to frostbite of the feet (or residuals thereof), additional evidence has been added to the electronic claims file, specifically private treatment records received in July 2015 (which was the subject of the Court's Memorandum Decision) and VA outpatient records dated to September 2015.  These records do not refer to a frostbite condition and are not pertinent to such claim; therefore, a waiver of initial RO review of such evidence in relation to the claim is not needed in accordance with 38 C.F.R. § 20.1304.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to secondary service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, and a disability manifested by numbness in the left leg; and entitlement to a single 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has frostbite of the feet or residuals thereof.  

2.  There is no competent evidence that the Veteran has an abdominal disability.  


CONCLUSIONS OF LAW

1.  Service connection for frostbite of the feet is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for an abdominal disability, claimed as secondary to a service-connected cervical spine disability, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection for frostbite of the feet and an abdominal disability; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  He was also advised how VA assigns disability ratings and effective dates of awards.

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issues of service connection for frostbite of the feet and for an abdominal disability, and noted the elements to substantiate the claims found lacking (such as evidence of a diagnosis for the disabilities for which the Veteran sought service connection).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's claimed disabilities.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims, particularly the element of a current diagnosis of his disabilities (he indicated at that time that evidence of such would be forthcoming, but evidence received in July 2015 did not pertain to frostbite of the feet or an abdominal disability).  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO obtained the Veteran's service treatment records (STRs) and pertinent post-service VA and private treatment records.  The Board remanded the case to the RO in July 2015 to obtain all records of evaluations and treatment of the Veteran for an abdominal disability from 1980 to the present from the Jesse Brown (formerly known as Westside) VA Medical Center, including recent and retired records.  Previously, the RO requested records from 1986 to the present, based on its interpretation of information the Veteran provided on a medical release form.  In December 2015, the VAMC sent records dated from June 2011 and indicated that it would research its archived files, but in January 2016 letter, the VAMC indicated that a thorough search of its systems of records revealed no records.   

To further assist him in substantiating his claims, VA provided the Veteran examinations in May 2009, October 2011, and September 2015.  38 U.S.C.A. § 5103A(d).  In his substantive appeal received in January 2012, the Veteran asserted that the RO incorrectly decided his case based on the VA examinations that he felt were inconclusive and "not direct to the extent of [his] injuries."  He requested to be examined by a specialist, who would address the nature of his symptoms and provide a diagnosis of his claimed disabilities.  The Board, however, notes that the examinations were conducted by a physician whose competence is assumed absent evidence to the contrary, and that the Veteran has not furnished evidence (or made a specific allegation of error or omission) to call into question the competence of the examiner.  The Board also notes that at the hearing in April 2015, the Veteran's representative indicated that he would be submitting medical evidence showing diagnoses of the claimed disabilities and a relationship with service (relative to frostbite of the feet) and service-connected disability (relative to an abdominal disability), but that evidence received in July 2015 did not mention or otherwise reference problems referable to the feet, frostbite, or to the abdomen/stomach.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380 -81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.   

Regarding the claim of service connection for frostbite of the feet, the Veteran testified in April 2015 that he believes he received a cold injury of the feet at the time he slipped and fell on ice (while on leave) and incurred a cervical spine disability.  He indicated that he lost consciousness and was lying in the snow for an indeterminate amount of time.  Regarding the claim of service connection for an abdominal disability, the Veteran contends that medication prescribed for treatment of his service-connected cervical spine disability caused an abdominal disability.  At the hearing, the Veteran's representative asserted that the Veteran intended to obtain evidence of a current diagnosis of frostbite of the feet and an abdominal disability, with opinions relating the cold injury to service and the abdominal disability to medication for the service-connected cervical spine disability.  

Service personnel records show that the Veteran served on active duty from April 1977 to April 1980, with subsequent service (for training purposes only) in the Army Reserve.  HiHis STRs, including a January 1980 separation physical examination report and report of medical history, are silent for complaints, findings, treatment, or diagnoses related to the feet and abdomen, except as noted below.  In April 1978 he complained of occasional numbness in the left side of his body; a neurological examination was normal.  In August and September 1978, it was noted that he had fallen on his left shoulder on ice in January 1978, injuring his cervical spine.  (July 1978 records indicate that the injury was initially thought to be a C1 fracture on X-ray, but was later characterized as a severe soft tissue injury when a subsequent laminography showed there was a congenital anomaly of the cervical spine).  There was no reference to a cold injury of the feet at the time of his cervical spine injury.  In January 1979, he was seen with complaints of stomach pain (right lower and upper area) and other symptoms.  The assessment was upper respiratory infection.  In August 1979, there was a complaint of abdominal pain for five days.  The assessment was questionable gastroenteritis.  

Later STRs, specifically Reserve records, show that on physical examinations in 1989, 1993, and 1998, the Veteran was clinically evaluated as normal, without complaints pertaining to the feet or abdomen.  In reports of medical history in August 1989, March 1993, and March 1998, he indicated that he was in good health.  In the August 1989 medical history report, it was indicated that the Veteran was hospitalized at the VA in 1982 for three weeks for stomach pains but had been "ok" since then.  (The physical examination report in August 1989 appears to indicate that in March 1982 the Veteran was treated for mild gastritis at the Westside VAMC.)    

Post-service medical records on file include VA and private reports showing treatment for a cervical spine disability.  For example, when the Veteran was seen in June 2011 for a physical examination and to establish VA care at the Jesse Brown, Chicago facility, he reported that he was undergoing physical therapy for neck pain (for which he took diclofenac) and otherwise felt well.  There were no complaints or diagnoses of frostbite of the feet (or residuals thereof) or an abdominal disability.  VA X-rays of the feet in October 2011 were unremarkable.  On various VA outpatient records, such as in December 2014, May 2015, and August 2015, it was noted that a foot examination was within normal limits although the Veteran periodically had pins and needles sensation in both feet that would go away on its own.  There was no diagnosis of a cold injury (frostbite) or residuals thereof, and the foot examination was performed in conjunction with a diabetes check.  

The Veteran was afforded VA examinations by physicians in connection with his claims.  The May 2009 and October 2011 examinations were performed by an individual who stated that he informed the Veteran he was "neither a diagnosing nor a treating physician," although the report in 2011 indicates that he was a medical doctor.  The September 2015 examination was performed by a different medical doctor.  

On May 2009 spine and peripheral nerve examination, the Veteran reported left-sided neck pain and headaches for which he was prescribed Dilaudid.  An examination of the cervical spine, to include a neurologic evaluation, was essentially negative except for decreased range of motion of the cervical spine.  There was no specific reference to any problems relating to the feet or abdomen.  

On October 2011 foot/orthopedic/neurologic examination, the Veteran reported that he had a cold injury to his feet and now experienced tingling in the lesser toes when it became cold.  The examiner stated that the Veteran used appropriate foot wear and seemed to "get along just fine."  After orthopedic, neurologic, and skin examinations, the diagnoses included normal right foot [there were negative clinical findings with regard to the left foot as well].  The examiner commented that no radicular component or peripheral neuropathy was appreciated on the examination.  Among other things, he stated that the Veteran did not have any positive neurologic findings on examination stemming from the cervical spine.  He stated that the examination was completely normal.  He also concluded that it was less likely than not that the current complaints of right foot pain and any numbness had anything to do with his neck injury during service.  He explained that there was nothing objective to support radiculopathy on examination to indicate that this was from the neck (he believed that many of the aches and pains were more likely related to an automobile accident in 2001).  

On October 2011 VA abdominal examination, the Veteran reported that he has treated multiple orthopedic problems dating as far back as 1978 with Tylenol or Tylenol products up until approximately one year earlier.  He indicated that when he did take them, they tended to cause stomach distress manifested by burning, epigastric sensation, and mild distension, which could last for several minutes to one hour or longer and were relieved by taking in food or antacids.  For the past year, however, he reported that he had switched from Tylenol products to Aleve for treatment of his orthopedic problems, and had essentially no continuation of his stomach symptomatology.  Over this period of time, his appetite has been good and his weight has been stable.  He has not had any lower gastrointestinal complaints.  In 1982, he thinks he underwent an upper gastrointestinal X-rays, which was said to have been normal.  He reported no stomach complaints at the present time.  His physical examination was unremarkable.  The examiner concluded that the Veteran's former gastrointestinal intolerance to Tylenol was "cured by switching drugs" and that there was "no evidence for permanent or structural abnormalities" of the gastrointestinal tract in the clinical record.  

On September 2015 VA examination, the examiner reviewed the Veteran's medical history, noting that he was reportedly seen at the Jesse Brown VAMC in 1982 with reports of abdominal pain, following which an upper GI series was normal.  The Veteran reported intermittent episodes of constipation and gastroesophageal reflux disease (GERD), but he currently had no symptoms of abdominal pain and took no GERD medication (VA outpatient records in recent years do not show diagnosis or treatment for GERD).  Laboratory workups in December 2014 and May 2015 were read as normal.  Physical examination of the abdomen was unremarkable.  While the Veteran had once had diagnoses of gastroenteritis (viral) and gastritis, the examiner found that present evaluation did not disclose any signs or symptoms due to any stomach or duodenum conditions.  He concluded that the Veteran did not have a current abdominal (gastrointestinal) disability.  He acknowledged the abdominal pain complaints (as due to a possible viral syndrome) that were documented in the STRs and the recurrence of pain in 1982, after separation from service, but stated that the abdominal pain had been related to irritation of the upper gastrointestinal tract from taking Tylenol for his service-connected cervical spine disability.  He stated that the abdominal pain resolved once Tylenol was discontinued.  

As shown by post-service medical reports on file during the period of the appeal, there have been no clinical findings of a disability of the Veteran's feet or abdomen.  The Board notes that even if there were clinical findings such as pain in the feet or stomach, such symptoms standing alone do not constitute a disability without an identified basis (underlying pathology) for the finding or symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to foot or abdominal pain has been diagnosed or identified.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case - whether there are current diagnoses of frostbite of the feet (or residuals thereof) or an abdominal disability which can be related to service or to service-connected disability - fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions of the Veteran as to diagnosis and causation in the matters at hand have no probative value.  

As the record now stands, neither service records nor post-service evidence show a diagnosis of frostbite of the feet (or residuals thereof).  The recent reports of pins and needles sensation in his feet have been investigated in relation to his diabetes mellitus condition and in no way is shown to be related to any alleged cold injury during service in 1978.  The post-service evidence also does not show a chronic disability involving the abdomen.  Evidently, the Veteran was treated for stomach problems in 1982, which resolved.  The Veteran also reported on VA examination in 2011 that he switched pain medication a year earlier and had not experienced any more stomach distress.  There is no documentation of these prior stomach symptoms during the entirety of the period of this appeal.  Moreover, such past gastrointestinal intolerance to Tylenol, as it was described by the VA examiner, produced no permanent or structural abnormalities on the gastrointestinal tract, as found by the VA examiner.  A different examiner in September 2015 likewise concluded that there was no current abdominal disability and that past irritation of the gastrointestinal tract was resolved upon discontinuance of the Tylenol.  A chronic abdominal disability has not been demonstrated at any point during the period of this appeal.  

Thus, in the absence of satisfactory proof that the Veteran has current diagnoses of frostbite of the feet (or residuals thereof) or an abdominal disability, there is no valid claim of service connection for the disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that a future diagnosis of frostbite of the feet and an abdominal disability could present a basis for reopening these claims.]


ORDER

The appeal seeking service connection for frostbite of the feet is denied

The appeal seeking service connection for an abdominal disability, claimed as secondary to a service-connected cervical spine disability, is denied.  


REMAND

Regarding the issues of entitlement to secondary service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, and a disability manifested by numbness in the left leg, the Board initially denied them in a July 2015 decision.  The Court in a May 2016 Memorandum Decision set aside that decision and remanded the matters to the Board for further adjudication in light of additional medical evidence that had been received by VA prior to the issuance of the Board decision.  While the Court did not identify this evidence, a review of the electronic claims file shows that (unbeknownst to the Board) private records were received by VA two days before the Board issued its decision, but such records were not scanned into the electronic claims file for review by the Board until 11 days after its receipt.  Thus, the Board's decision did not (indeed, could not) consider them when it decided the claims.  In any event, after reviewing this new evidence, it is apparent that further development is necessary before the Board is able to decide the claims.  

The additional private medical evidence received by VA prior to the Board's decision in July 2015, as well as other private medical records received later in July 2015, consists of evaluation and treatment reports related to the spine.  In a June 2015 statement, the Veteran's family chiropractor discussed the Veteran's diagnostic findings in regard to his cervical spine disability, and opined that it "has caused the many physical complications that he is experiencing today."  In a June 2015 statement, F. Yurasek, Ph.D, MSOM, LAc, indicated that he reviewed the Veteran's service treatment records and medical records of cervical spine evaluation and treatment, and found that his examination of the Veteran in May 2015 was "consistent with these findings" and showed "loss of neck function, muscle strength, and sensation of touch in the fingers and arms."  He commented that the Veteran's type of disability was "inconsistent, unpredictable, and becomes more frequent with time."  Although the additional evidence does not provide diagnoses for the "physical complications" and "type of disability" referred to by the aforementioned healthcare providers, it appears that they both find that the Veteran's cervical spine disability has resulted in additional disability that may encompass his left upper extremity, shoulders, and possibly the left leg, as alleged by the Veteran.  (Prior VA examinations in May 2009 and October 2011 were negative for any diagnosis relating to the claimed issues.)  

After reviewing the additional medical evidence, the Board finds that it is pertinent to the claims on appeal relating to secondary service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, and a disability manifested by numbness in the left leg.  The Board also notes that in submitting such evidence, the Veteran did not waive initial RO consideration of the additional medical records, in accordance with 38 C.F.R. § 20.1304(c).  While it was acknowledged at the April 2015 Board hearing that the Veteran intended to submit additional evidence in support of his claims (and the record was held in abeyance for 60 days), he never expressed orally or in writing at that time or at the time the additional evidence was received that he wished the Board to proceed to adjudicate his claims without referral of the case to the RO for its initial review of the evidence.  Therefore, without such a waiver, the case must be sent back to the RO for its initial review and any further development it deems is necessary, to include any VA examinations.  

Regarding the issue of entitlement to a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities that interfere with employment), the Board in its July 2015 remand directed that the RO issue a VCAA letter that addresses this claim.  The RO's September 2015 VCAA letter, however, was a generalized notice and did not give any specific notifications as to how the Veteran might substantiate his claim for a 10 percent rating under 38 C.F.R. § 3.324.  Thus, not only is such issue deferred pending the development of the secondary service connection issues and the frostbite issue described above, but the RO should also ensure proper VCAA notice is sent to the Veteran regarding the issue as previously directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a VCAA letter to the Veteran addressing his claim for a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities).  He should have opportunity to respond.  

2.  The AOJ should review the additional private medical evidence received by VA in July 2015, and any other evidence subsequently submitted by the Veteran, and determine if further development is needed before deciding the claims of secondary service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, and a disability manifested by numbness in the left leg.  If a VA examination is felt to be needed, for example, the AOJ should arrange for the Veteran to be scheduled for one to ascertain the probability that any currently diagnosed disability affecting the left hand/fingers, right and left shoulders, and left leg is etiologically related to the documented complaints of pain and numbness in service, or is caused by or aggravated (beyond natural progression) by his service-connected cervical spine disability.  

3.  After the development requested above is completed, the AOJ should readjudicate the claims of service connection for a disability manifested by numbness in the left hand and fingers, a right shoulder disability, a left shoulder disability, and a disability manifested by numbness in the left leg (all four claimed as secondary to a service-connected cervical spine disability); and entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  If any benefit remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


